Citation Nr: 0805101	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-24 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently 
rated as 30 percent disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 2004 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2006, the veteran testified at a Board hearing.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

2.  The veteran meets the schedular criteria for TDIU and the 
veteran's service-connected PTSD precludes him from securing 
or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The veteran is individually unemployable by reason of his 
service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in October 2003, February 2004, and 
May 2004, which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  

According to Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. Jan. 30, 2008), for an increased-compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was not provided notice which 
complies with Vazquez-Flores prior to the adjudication of the 
claim.  Thus, there was presumed prejudicial error.  However, 
in Sanders, the Federal Circuit stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

In this case, the claimant was provided pertinent information 
in VCAA notice cited above.  He was also provided 
information, including the pertinent diagnostic code 
information in the August 2005 statement of the case and 
November 2005 supplemental statement of the case.  The Board 
finds that while there was presumed VCAA notice error, the 
record indicates that the veteran had actual knowledge of 
what evidence was needed to support his claim, and it is 
reasonable to expect that the veteran understands what is 
needed to prevail.

Specifically, the veteran demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).  The mere act of submitting evidence does not 
demonstrate actual knowledge.  See Vazquez-Flores.  The 
arguments presented by the claimant and his representative 
were tailored to the pertinent symptoms of PTSD as related to 
the diagnostic criteria and its particular effect on 
employability.  As set forth below, the claim of TDIU is in 
fact being granted.  They submitted supporting evidence and 
addressed how evidence in this case supported the award of a 
higher rating.  In addition, the veteran could reasonably be 
expected to understand from the notice what was needed as the 
diagnostic criteria were addressed in the aforementioned VA 
documents.  

VA has further obtained all relevant evidence.  Specifically, 
the claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  It is noted in the record that although the 
claimant has been awarded disability benefits by the Social 
Security Administration, those records could not be obtained.  
The Board nevertheless accepts the fact that those benefits 
have been awarded.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  There 
is no objective evidence indicating that there has been a 
material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
criteria were discussed in the statement of the case and 
supplemental statement of the case and the claimant was told 
why a higher rating was not warranted under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The VA documents addressed disability ratings and the RO will 
further consider effective dates when the Board decision is 
implemented.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


Evaluation

In a March 2000 rating decision, service connection for PTSD 
was granted.  The veteran was assigned a 10 percent rating.  
In that rating decision, it was noted that a VA examination 
would be conducted regarding the appropriate rating due to 
the level of disability.  In July 2000, this examination was 
conducted.  It was noted that the veteran was unemployed and 
had last worked three years earlier.  The veteran indicated 
that he could not work due to his history of having three 
strokes, a back disability, and his nervous disorder.  

Objectively, the veteran displayed adequate hygiene and 
grooming.  He was alert and oriented.  His behavior was 
appropriate and cooperative.  He was talkative.  His mood was 
anxious and depressed and he appeared to be tense and 
restless.  He also displayed memory difficulties.  Eye 
contact was fair.  Speech was circumstantial, but was clear, 
relevant, and logical.  He continued to have difficulty with 
word finding and expressive aphasia due to his strokes, but 
he was able to communicate adequately.  His affect was 
appropriate and restricted in range.  Psychomotor activity 
was somewhat retarded.  There were no psychotic 
abnormalities.  Insight was fair.  His immediate memory was 
moderately impaired.  His remote memory was intact.  
Concentration was adequate.  Fund of general information, 
abstract thinking, and judgment were intact.  He appeared 
competent.  The diagnosis was PTSD.  

In a March 2001 rating decision, the RO increased the 
disability rating to 30 percent effective June 1998, the date 
of claim.  

A review of the record shows that in June 2001, the veteran's 
treated VA psychiatrist provided a letter regarding the 
veteran's level of disability due to PTSD.  It was noted that 
the veteran clearly suffered from PTSD which impacted his 
daily life.  Unfortunately, he also had a protein deficiency 
which had resulted in strokes.  In 1996, he had a parietal 
stroke and subsequently had expressive aphasia.  He was not 
an effective verbal communicator regarding the pain caused by 
his PTSD.  With his stroke and residual verbal problems, he 
was unable to work at his prior occupation as a hotel lobby 
porter or a housekeeper.  Due to his PTSD, he was unable to 
interact with others socially.  He was isolative and had 
extreme difficulty following through and completing tasks.  
The stress of his interactions with others impaired his 
ability to do so.  The PTSD contributed to severe 
disturbances of mood.  In addition, after speaking with his 
family, she believed that his family life had been deeply 
affected by his symptoms.  The veteran was compliant with his 
medications and attended individual therapies.  However, 
there was no likelihood of further improvement of his 
symptoms, including troubling nightmares and daytime 
intrusive recollections of war events.  VA clinical records 
were received which supported this letter.  In addition, in 
another June 2001 letter, this psychiatric indicated that the 
veteran's Global Assessment of Functioning (GAF) was 30.  She 
stated that it was her opinion that the PTSD was severe and 
complicated by the aphasia caused by the strokes.  The 
veteran was unable to obtain or maintain any employment due 
to his PTSD.  

In September 2001, the veteran was afforded a VA examination.  
It was noted that he had been taking medication and attending 
therapy.  It was also noted that the veteran was married and 
raising his granddaughter.  He also had friends from a 
veterans' group.  He also described having meaningful 
activities in his life.  He denied violent behavior as well 
as suicide attempts.  The examiner stated that in sum, the 
veteran's psychosocial functional status was characterized by 
unemployment due to physical and psychiatric problems, 
adequate performance of routine responsibilities of self-
care, and conflictive relationship with his wife and adequate 
relationships with his children, disabling physical health 
problems, some meaningful social/interpersonal relationships, 
and significant recreation and leisure activities.  

Mental status examination revealed no impairment of thought 
processes or communication.  He denied delusions or 
hallucinations.  Eye contact was adequate.  There was no 
inappropriate behavior.  He had occasional suicidal thoughts, 
but no plans or intentions of hurting himself.  He denied 
homicidal thoughts.  He was able to maintain minimum personal 
hygiene and other basic activities of daily living.  He was 
oriented times three.  Short term memory was mildly impaired.  
Remote memory appeared non-impaired.  He did not report any 
obsessive or ritualistic behaviors which interfered with 
routine activities.  Rate and flow of speech were fair and 
there were no irrelevant, illogical, or obscure speech 
patterns.  The veteran continued to have difficulty with word 
finding and expressive aphasia due to his strokes, but he was 
able to communicate adequately.  He did not report any panic 
attacks.  He reported being depressed and frequently anxious.  
He did not report any impaired impulse control.  He 
complained of initial and middle insomnia and reported 
sleeping only five hours per night on medications.  He felt 
tired during the day and had reduced motivation to do things.  
The veteran had intrusive and distressing thought and 
recollections of war.  He preferred to avoid thinking or 
talking about Vietnam or being reminded of traumatic events 
which upset him greatly.  He reported having nightmares which 
occurred several times per week as well as having 
hypervigilance and irritability.  He had significant 
emotional detachment since service.  The diagnosis was PTSD.  

The examiner indicated that the veteran continued to be 
unemployed due to physical and psychiatric problems.  
Otherwise, his social and recreational functioning was 
consistent with the last examination.  

In November 2003, the veteran was afforded another VA 
examination.  It was noted that since the last examination, 
the veteran had also suffered a myocardial infarction and had 
stents implanted.  At that time, the veteran reported that he 
continued to have marital problems due to his own and his 
wife's mental health issues.  He got along well with most of 
his family and socialized with his family.  He sometimes 
wanted to be around people and sometimes wanted to be alone.  
He had social contacts through his church and veterans' 
groups and he continued to engage is some recreational 
activities.  In sum, the veteran's recent psychosocial 
functioning had been characterized by continued unemployment, 
primarily related to physical disabilities as well as his 
emotional condition, as well.  

Mental status examination revealed a restricted affect.  He 
was well-groomed.  There appeared to be some impairment in 
thought processes as he was rather slow in responding and had 
difficulty processing information.  His communication was 
affected by his speech difficulties.  He had no delusions or 
hallucinations.  His eye contact was mildly impaired, but his 
behavior was appropriate.  He denied homicidal ideation.  He 
reported no current suicidal ideation, although he had a 
history of suicidal thoughts without intent to act.  He was 
able to maintain minimal personal hygiene although he 
struggled in some other activities of his life and required 
his wife's help with organizing and taking his many 
medications.  He was fully oriented.  He had mild to moderate 
memory impairment in short term memory and he had to make 
lists to remember.  There was no obsessive behavior.  His 
speech was significantly impaired, related to his strokes.  
His speech was also tangential and irrelevant.  He did not 
endorse symptoms of panic attacks, although he felt depressed 
50 percent of the time, as well as feeling anxious and 
worried.  His impulse control was adequate.  He had sleep 
impairment which left him occasionally tired.  He continued 
to have intrusive thoughts, nightmares, and flashbacks of war 
and continued to avoid reminders of war.  He was also 
hypervigilant and had hyperstartle reaction.  The diagnoses 
were PTSD and vascular dementia.  

In October 2004, his VA treating psychiatrist provided 
another letter.  She expressed her familiarity with the 
veteran through treatment of him as well as her knowledge of 
his PTSD disability.  She discussed his Vietnam experiences.  
Currently, the veteran had nightmares and flashbacks.  He was 
isolative and did not advocate well for himself.  This was 
complicated by his speech impediment.  He also suffered with 
avoidance of stimuli which reminded him of trauma.  He had 
significant mood disturbances.  She noted that he might 
underreport the severity of nightmares and symptoms to 
others. She indicated that he was unemployable.  

Thereafter, additional VA medical records were obtained.  
These records were generally consistent with the VA 
examination reports.  It was noted that the veteran had 
thoughts of being better off dead, although he did not have 
active suicidal ideation.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran meets the criteria for a 70 percent rating.  The 
veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.  The veteran has thoughts of 
suicide.  Although he has a speech impediment due to his 
strokes, his speech at times has been circumstantial, 
tangential, and irrelevant, in addition to the aphasia.  He 
has frequent depression.  He maintains minimal hygiene.  He 
also has difficulty in adapting to stressful circumstances 
including work and has social impairment.  

The Board recognizes that some of the veteran's symptoms are 
more pronounced than others.  For example, he is able to 
maintain some social and recreational functioning.  However, 
all of the VA examiners, including his psychiatrist, 
indicated that he cannot work in part due to his psychiatric 
impairment.  His treating psychiatrist, who is most familiar 
with the veteran, indicated that his GAF was 30 and his 
symptoms were severe.  Therefore, overall, the Board finds 
that the veteran's level of disability of his PTSD more 
nearly approximates the 70 percent criteria.  The Board 
recognizes that his strokes have also impaired his 
functioning ability, however, the examiners have only 
specified how his speech is residually impaired due to those 
strokes.  His other symptoms, including impaired memory and 
concentration abilities, have been reported in conjunction 
with his PTSD symptoms.  

However, a 100 percent rating is not warranted because the 
veteran's PTSD is not productive of total occupational and 
social impairment.  Although the veteran has a slow response 
time, he veteran does not have gross impairment in thought 
processes or communication due to PTSD.  His speech ability 
is impaired, but he is able to communicate.  The veteran does 
not suffer from persistent delusions or hallucinations.  His 
behavior is not grossly inappropriate.  Although he needs 
assistance with his medication, he is able to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  The veteran is oriented to time and place.  
The veteran has some memory impairment, but he does not have 
memory loss for names of close relatives, own occupation, or 
own name.  Accordingly, the Board concludes that the criteria 
for a 100 percent schedular rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports a 70 percent for PTSD.  


TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The Board has determined that the veteran's PTSD warrants a 
70 percent rating.  Thus, the veteran met the schedular 
criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is 
whether his service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The veteran is unemployed and has been for years.  He has 
significant nonservice-connected disabilities in addition to 
his service-connected PTSD, including residuals from three 
strokes, heart disability, and spine disability.  

In viewing the medical evidence of record, as well as the 
veteran's statements, the Board finds that TDIU is warranted.  
The Board finds that the veteran is unemployable based on the 
nature and severity of his service-connected PTSD.  As noted, 
all of the VA examiners have indicated that the veteran is 
unemployable in part due to his PTSD.  In addition, his 
private psychiatrist has indicated that the PTSD alone 
precludes employment.  The veteran is to be afforded the 
benefits of every reasonable doubt.  See 38 U.S.C.A. § 5107.  
The Board has resolved all reasonable doubt in this case in 
the veteran's favor.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected PTSD is warranted.




ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.

A TDIU is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


